DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed January 7, 2021, in which claims 1, 4, 5, 9-12, and 15-20 have been amended.

Response to Arguments
Applicant’s arguments, see page 10, filed on December 22, 2020, with respect to the specification objections have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Similarly, the applicant’s arguments, see pages 10-11 with regards to the 35 U.S.C. § 112 rejections, have been fully considered and overcome the 35 U.S.C. § 112 rejections. Accordingly, the 35 U.S.C. § 112 rejections have been withdrawn.

Applicant's arguments with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive. 

With respect to Step 2A Prong I, the applicant argues:
“Consequently, the plain language of claim 1 now precludes organizing human activity because it requires that the machine intelligence application include machine learning and predictive algorithms as interpreted in light of the specification.”

The Examiner respectfully traverses this argument. It is important to note that the Office categorizes the abstract idea in the rejected claims under mental process and not organizing human mental process. Excluding the generic computer component - “machine learning and predictive algorithms” and “processor unit” - language from the claim, the context of the claim encompasses the concept of a user employing a clock and a physical map to determine the time of day, a first location and a second location, and plan to travel at a future date. Based on geographic location and planned rate of travel, the user can extrapolate the estimated travel time and time of arrival (i.e. future date).

With respect to Step 2A Prong II, the applicant argues:
“Consequently, all the purported abstract ideas in all the independent claims are integrated with at least one specific technological element that meaningfully limit the claims. Therefore, Applicant respectfully requests that the § 101 rejection of claims 1-20 be withdrawn pursuant to Step 2A, prong II.”

The Examiner respectfully traverses this argument and maintains that the claimed invention does not integrate the recited judicial exception into a practical application. The claim is directed to accessing an internal database and merely recite instructions for applying the mental process via generic computer components that are readily available to one having ordinary skill in the art (i.e. machine learning and predictive algorithms). There is no positive recitation in the claim of actively training data but merely using the computer for its generic purpose. 

With respect to Step 2B, the applicant argues:
Consequently, Applicant’s claims are directed to an inventive concept that amounts to significantly more than the abstract ideas purported by the Office Action. Therefore, Applicant respectfully requests that the § 101 rejection of claims 1-20 be withdrawn pursuant to Step 2B.

The Examiner respectfully traverses and maintains that the claims do not include additional elements (considered both individually and as an ordered combination) that amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed previously with respect to integration of the abstract idea into a practical application, the additional element of using a machine intelligence application running on a processor unit to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the 101 rejections have been maintained.

Applicant's arguments with respect to 35 U.S.C. § 103 have been fully considered but they are not persuasive. The applicant argues:

“Consequently, the Barth, Letz and/or Zong references, alone or in combination with one another, do not disclose or suggest the claimed invention because the Barth, Letz and/or Zong references do not disclose or suggest a machine intelligence application including machine learning and predictive algorithm. Dependent claims 2-8 and 10-15 and 17-20 depend from and add further features to independent claims 1 and 9 and 16, respectively. It is respectfully submitted that these dependent claims are allowable by reason of depending from corresponding allowable claims, as well as for adding features, and that it is not necessary to separately address these dependent claims.


The Examiner respectfully traverses for the following reasons:
Letz et al. teaches in paragraph [0036], “In another embodiment, selection between differing prediction algorithms (e.g., by either the sharing or receiving device) can be based on contextual information (e.g., based on road map, rail map, dead reckoning, previously learned routes such as commute routes, means or mode of transportation, etc.).” Letz et al. further teaches in paragraph [0037], “For example, the prediction algorithm can be configured to learn and/or consider delays arising from traffic alerts such as accidents.” Therefore, Letz et al. teaches a machine learning and a predictive algorithm. 
Accordingly, the prior art rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis - Step 1
Claim 1 is directed to a method for traffic prediction (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis - Step 2A, Prong I
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1, including: 
“A 
The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Registrar (84 FR 50) on January 7, 2019.
	The limitations of “identifying, …, an individual, a first location, a second location, a future date, and a time of day” and “determining, …, a predicted travel time for the individual between the first location and the second location at the time of day on the future date,” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the machine intelligence application and processor unit). As disclosed in the specifications, the machine intelligence “comprises machine learning 220, predictive algorithms 222, and human algorithms 22” (Page 13, Paragraph [0041]). Excluding the “computer-implemented method” and “processor unit” language from the claim, the context of the claim encompasses the concept of a user employing a clock and a physical map to determine the time of day, a first location and a second location. Based on geographic location and planned rate of travel, the user can extrapolate the estimated travel time and time of arrival (i.e. future date).

101 Analysis - Step 2A, Prong II
	This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - using a machine intelligence application running on a processor unit to perform identifying, responding, and determining of individual, a first location, a second location, a future date, a time of day, and a predicted travel time. The machine intelligence application in the claims is recited at a high-level of generality (See MPEP 2106.05 and Detailed Description of instant specification [0041]). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claim is directed to a mental process - concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

101 Analysis - Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a machine intelligence application running on a processor unit to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. The Court considered the additional elements individually, noting that all the computer functions were "‘well-understood, routine, conventional activit[ies]’ previously known to the industry," each step "does no more than require a generic computer to perform generic computer functions", and the recited hardware was "purely functional and generic" (See MPEP 2106.05(1)(B)). Claim 1 is not patent eligible.

Dependent claims 2-11 and 15 include all the limitations of claim 1 and only further define the mental process of claim 1. These further limitations are directed a mental process steps and data gathering and manipulation without any significantly more limitations. Claims 9-11 and 15 further define the claimed device as a mobile phone and a monitoring device. These are considered applying the abstract idea to generic computing components without any significantly more. 
	Claims 12-14 and 16-17 recite similar limitations as in claim 1 and are rejected using the same rationale.  

Regarding claims 18-20, claim 18 recites “a computer program product comprising: computer program instructions". In view of the specification [0077] “These instructions are referred to as program code…”, the claimed instructions appear to comprise code and software elements. None of the comprising elements of the claimed system appear to be physical components. 
Therefore the “computer program product” of claims 18-20 is computer software per se and is not a “process, machine, manufacture, or composition of matter" as defined in 35 U.S.C. 101. (See MPEP 2106.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (U.S. Patent No. 10,429,201) in view of Zong et al. ("Daily Commute Time Prediction Based on Genetic Algorithm"; already of record from IDS), further in view of Letz et al. (U.S. Patent Application Publication No. 20160234648).

Regarding claims 1 and 18, Barth teaches a computer-implemented method for traffic prediction, the computer implemented method comprising: 
accessing, 
See Barth et al. Col. 6 Lines 15-22, “The user may input information using a small keyboard, a keypad or a touch screen. Indeed, computers in accordance with the systems and methods described herein may comprise any device capable of processing instructions and transmitting data to and from humans and other computers including general purpose computers, and network computers lacking local storage capability.”
The Examiner notes that a device capable of processing data is inherently capable of accessing data.
identifying, 
See Barth Col. 2, Lines 55-60, “receiving, from a device, a request for turn-by-turn directions including an initial location and a final location; determining, by a server device, a plurality of routes between the initial location and the final location, wherein each of the plurality of routes is associated with a plurality of route segments; for each particular route segment of the plurality of route segments.”
See Barth Col. 10, Lines 61-65, “Then at block 880, server 110 may estimate the time that client device 160 may arrive at each route segment of the selected segment, for example, based on the estimated departure time of the client device and the estimated travel time for all previous route segments of the selected route.”)
responsive to identifying the individual, the first location, the second location, the date, and the time of day, determining, 
See Barth Col. 2, Lines 55-60, “receiving, from a device, a request for turn-by-turn directions including an initial location and a final location; determining, by a server device, a plurality of routes between the initial location and the final location, wherein each of the plurality of routes is associated with a plurality of route segments; for each particular route segment of the plurality of route segments.”
See Barth Col. 4, Lines 46-53 and Fig. 1, “The data 134 may be retrieved, stored or modified by processor 120 in accordance with the instructions 132. For instance, although the system and method is not limited by any particular data structure, the data may be stored in computer registers, in a relational database as a table having a plurality of different fields and records, XML documents or flat files.” 
See Barth Col. 10, Lines 61-65, “Then at block 880, server 110 may estimate the time that client device 160 may arrive at each route segment of the selected segment, for example, based on the estimated departure time of the client device and the estimated travel time for all previous route segments of the selected route.”)
However, Barth does not explicitly teach:
including machine learning and predictive algorithms running on a processor unit
an internal database that includes at least one payroll database
Letz et al. teaches:
including machine learning and predictive algorithms running on a processor unit
See Letz et al. [0036], “In another embodiment, selection between differing prediction algorithms (e.g., by either the sharing or receiving device) can be based on contextual information (e.g., based on road map, rail map, dead reckoning, previously learned routes such as commute routes, means or mode of transportation, etc.).”
See Letz et al. [0037], “For example, the prediction algorithm can be configured to learn and/or consider delays arising from traffic alerts such as accidents.”
In "Daily Commute Time Prediction Based on Genetic Algorithm,” Zong et al. teaches:
an internal database that includes at least one payroll database
See Zong et al. Page 8, Paragraph 1, “The estimation results indicate that high-income travelers are more likely to depart from home or work location later than travelers with low income…”
The Examiner notes that as written, it is known that individuals of higher income depart at later times than those of lower income. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Barth et al. to explicitly teach the machine learning as taught in Letz et al. to “include expected durations which can be considered by the prediction or simulation algorithm to more accurately model the sharing device's predicted route” (see Letz et al. [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Barth et al. and Letz et al. to include a database that accounts for the user’s income, as taught in Zong et al. One of ordinary skill in the art would be motivated to include the user income database because “understanding individuals’ time allocation decisions is essential for (a) planning the development and construction of new transportation infrastructure by providing predicted temporal travel demands, (b) examining the potential responses to improved operational measures (such as real-time information), (c) assessing the effectiveness of time-specific transportation demand management policies, such as compressed working week [1], staggered shift [2], road tolling [3], and other similar strategies [4, 5]” (Zong et al., Introduction)

Regarding claims 2 and 13, Barth et al. teaches the computer-implemented method of claim 1, further comprising:
responsive to identifying the first location, computing, by the machine intelligence application running on the processor, a number of routes for movement by the individual from the first location to a second location
See Barth Col. 1, Lines 59-65, “determining, by a server device, a plurality of routes between the initial location and the final location, wherein each of the plurality of routes is associated with a plurality of route segments; for each particular route segment of the plurality of route segments, estimating a total time of travel based on an estimated travel time for each of the plurality of route segments associated with the particular route.”

Barth et al. does not expressly teach:
receiving from a device, by the machine intelligence application running on the processor unit, a number of actual routes taken by the individual between the first location and the second location over a period of time
retrieving from a source, by the machine intelligence application running on the processor unit, a number of factors associated with each of the number of routes and the number of actual routes
analyzing by the machine intelligence application running on the processor unit, the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual; and delivering, by the machine intelligence application running on the processor unit, the number of predicted routes to a first database.

However, Letz et al. teaches:
receiving from a device, by the machine intelligence application running on the processor unit, a number of actual routes taken by the individual between the first location and the second location over a period of time;
See Letz et al. [0039], “By way of example, the existing travel time data can include, at least in part: (1) aggregated historical travel times for that route; (2) historical travel time for that route under specific contexts, e.g., time of day, season, weather, events, etc.; (3) crowd-sourced data from other users passing through the segments of the route at approximately the same time; and (4) the user's or the sharing device's own historical data on the route.”
retrieving from a source, by the machine intelligence application running on the processor unit, a number of factors associated with each of the number of routes and the number of actual routes;
See Letz et al. [0044], “In other embodiments, the system 100 may select potential routes for simulation based on usage characteristics of the potential routes such as age or frequency determined from the context data sources 109. For example, older routes may not reflect user preferences as accurately as new routes. Similarly, more frequently traveled routes may more accurately reflect user preference than less frequently traveled routes.”
See Letz et al. [0036], “In another embodiment, selection between differing prediction algorithms (e.g., by either the sharing or receiving device) can be based on contextual information (e.g., based on road map, rail map, dead reckoning, previously learned routes such as commute routes, means or mode of transportation, etc.).”
See Letz et al. [0037], “For example, the prediction algorithm can be configured to learn and/or consider delays arising from traffic alerts such as accidents.”
analyzing by the machine intelligence application running on the processor unit, the number of routes, the number of actual routes, and the number of factors to determine a number of predicted routes for the individual; 
See Letz et al. [0034], “In other words, the simulation or prediction algorithms may be intelligent algorithms that take into account any and/or all contextual information, historical information, and/or any other relevant information for predicting the sharing device's route or location tracking information.”
and delivering, by the machine intelligence application running on the processor unit, the number of predicted routes to a first database.
See Letz et al. [0056], “For example, a customer of the map developer, such as a navigation device developer or other end user device developer, can perform compilation on a received geographic database in a delivery format to produce one or more compiled navigation databases.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle navigation method in Barth et al. to incorporate the machine learning aspects of Letz et al. to “to more accurately model a user's predicted route, thereby resulting in fewer errors and fewer location updates” (see Letz et al. [0071]).

Regarding claim 3, Barth et al. does not expressly the computer-implemented method of claim 2, wherein:
the number of factors include a number of internal factors in an internal database and a number of external factors in an external database.
However, Letz et al. teaches:
the number of factors include a number of internal factors in an internal database and a number of external factors in an external database.
See Letz et al. [0043], “By way of example, the context data sources 109 include user data source 111a, other user data source 111b, public data source 111c, and private data source 111c.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle navigation method in Barth to explicitly state that the method involves compiling internal user input data as well as the external public data used for traffic alerts, as taught in Letz et al. because “traffic feeds or alerts can include expected durations which can be considered by the prediction or simulation algorithm to more accurately model the sharing device's predicted route” (see Letz et al. [0037]).

	Regarding claim 4, Barth et al. teaches the computer-implemented method of claim 3, wherein:
the number of internal factors comprise: 
See Barth et al. Col. 2 Lines 33-40, “In another example, the vehicle volume data is updated based on travel information associated with a plurality of different client devices, the information including the current location, destination, and route to the destination for each client device of the plurality of different client devices. In one alternative, the method further includes identifying the travel information based on requests received from each client device of the plurality of different client devices.”
See Barth et al. Col. 8 Lines 4-11, “The system and method may process locations expressed in different ways, such as latitude/longitude positions, street addresses, street intersections, an x-y coordinate with respect to the edges of a map (such as a pixel position when a user clicks on a map), names of buildings and landmarks, and other information in other reference systems that is capable of identifying geographic locations (e.g., lot and block numbers on survey maps).”
Barth et al. does not expressly teach:
an age of the individual, a salary of the individual, an automobile of the individual, a work schedule of the individual, IP addresses of the individual, mobile device numbers of the individual, email addresses of the individual, an industry of the individual
However, Zong et al. teaches:
an age of the individual, a salary of the individual, an automobile of the individual, a work schedule of the individual, IP addresses of the individual, mobile device numbers of the individual, email addresses of the individual, an industry of the individual
See Zong et al. Section 3.3, “Older persons tend to have earlier departure times than younger ones.”
See Zong et al. Section 3.3, “The estimation results indicate that high-income travelers are more likely to depart from home or work location later than travelers with low income.”
See Zong et al. Section 3.3, “Bikers tend to leave home earlier, while commuters taking bus depart from workplace later.”
See Zong et al. Section 2, “Comparing with the first two categories of studies, those using the joint analysis of timing and duration are more helpful for the modeling of daily activity schedule, by contributing to an insight into the influence and connection among duration and time of day choice as well as activities and trips.”
See Zong et al. Section 3.3, “Commuters whose occupations are administration or health care are more likely to depart from home earlier but back to home (from work location) later than those with other occupations. The probability that students or teachers have early departure times both from home and school is high. Workers and servers tend to depart from workplace late.”
It would have been obvious to one having ordinary skill in the art to modify the vehicle navigation method disclosed in Barth to incorporate these internal factors to consider the demographic-dependent travel trends, noted in Zong, because “understanding individuals’ time allocation decisions is essential for (a) planning the development and construction of new transportation infrastructure by providing predicted temporal travel demands, (b) examining the potential responses to improved operational measures (such as real-time information), (c) assessing the effectiveness of time-specific transportation demand management policies, such as compressed working week [1], staggered shift [2], road tolling [3], and other similar strategies [4, 5]” (Zong et al., Introduction)

Regarding claim 5, Barth et al. teaches the computer-implemented method of claim 3, wherein:
the number of external factors comprise
See Barth et al. Col. 2 Lines 49-54, “The device includes memory for storing route segments wherein a route segment is associated with vehicle volume data and wherein the vehicle volume data including estimates of the present volume of traffic and future volume of traffic along the associated route segment; and a processor.”
Barth et al. does not expressly teach:
weather conditions, road construction, detours, accidents, public data feeds regarding traffic flow, public records regarding proposed construction, and public records regarding anticipated population growth
However, Letz et al. teaches:
weather conditions, road construction, detours, accidents, public data feeds regarding traffic flow, public records regarding proposed construction, and public records regarding anticipated population growth
See Letz et al. [0041], “In one embodiment, the algorithm can also utilize public and private data sources of contextual information (e.g., public or private traffic information, weather conditions, road conditions, etc.)”
See Letz et al. [0053], “The geographic database 119 can include data about the POIs and their respective locations in the POI data records 124. The geographic database 119 can also include data about places, such as cities, towns, or other communities, and other geographic features, such as bodies of water, mountain ranges, etc…By way of example, the location-based events can include any type of event that is associated with a particular location including, for instance, traffic, accidents, construction, public gatherings, etc., as can be used as context information for personalized route determination, according to exemplary embodiments. In one embodiment, the event data records 126 can be used to update the prediction or simulation algorithms for determining location tracking information.”
The Examiner notes that the system disclosed in Letz can distinguish between more densely populated areas (e.g. cities) and less populated areas (e.g. mountain ranges) and can consider this when generating predicted routes.
See Letz et al. [0081], “The location sharing platform 103 causes, at least in part, an estimation of a duration of the stop, the detour, or a combination based, at least in part, contextual information associated with the stop, the detour, or a combination thereof.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barth and Zong to include construction and population in route mapping because areas with road construction or higher populations, such as cities, are generally associated with traffic and longer travel times. One of ordinary skill in the art would be inclined to include construction and population as external factors as  because “traffic feeds or alerts can include expected durations which can be considered by the prediction or simulation algorithm to more accurately model the sharing device's predicted route” (see Letz et al. [0037]).

	Regarding claim 6, 14, and 20, Barth et al. teaches:

See Barth et al. Col. 4, Lines 46-53, “The data 134 may be retrieved, stored or modified by processor 120 in accordance with the instructions 132. For instance, although the system and method is not limited by any particular data structure, the data may be stored in computer registers, in a relational database as a table having a plurality of different fields and records, XML documents or flat files. 
See Barth et al. Figure 1 Element 130 (shown below)

    PNG
    media_image1.png
    524
    753
    media_image1.png
    Greyscale


Barth et al. does not expressly teach:
the computer-implemented method of claim 2, further comprising: combining, by the machine intelligence application running on the processor unit, the predicted routes for the individual with additional predicted routes calculated for other individuals to create combined predicted route data; and storing by the machine intelligence application running on the processor unit
Letz et al. teaches:
the computer-implemented method of claim 2, further comprising: combining, by the machine intelligence application running on the processor unit, the predicted routes for the individual with additional predicted routes calculated for other individuals to create combined predicted route data; and storing by the machine intelligence application running on the processor unit
See Letz et al. [0036], “In another embodiment, selection between differing prediction algorithms (e.g., by either the sharing or receiving device) can be based on contextual information (e.g., based on road map, rail map, dead reckoning, previously learned routes such as commute routes, means or mode of transportation, etc.).”
See Letz et al. [0040], “The system 100, for instance, can process information associated with a user or the user's device (e.g., user calendar appointments, historical trip habits such as commute habits, etc.)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle navigation system disclosed in Barth et al. to incorporate the customized predicted routes using machine learning to “enables the client device to apply intelligence to select an optimum prediction or simulation algorithm for a given context” (see Letz et al. [0036]).



	Regarding claim 7 and 17, Barth et al. teaches the computer-implemented method of claim 6, further comprising:
accessing
See Barth et al. Col. 3 Lines 23-29, “The instructions, when executed by a processor, cause the processor to perform a method. The method includes receiving, from a device, a request for turn-by-turn directions including an initial location and a final location; determining, by a server device, a plurality of routes between the initial location and the final location.”
accessing
See Barth et al. Col. 6 Lines 15-22, “The user may input information using a small keyboard, a keypad or a touch screen. Indeed, computers in accordance with the systems and methods described herein may comprise any device capable of processing instructions and transmitting data to and from humans and other computers including general purpose computers, and network computers lacking local storage capability.”
See Barth et al. Col. 2 Lines 49-54, “The device includes memory for storing route segments wherein a route segment is associated with vehicle volume data and wherein the vehicle volume data including estimates of the present volume of traffic and future volume of traffic along the associated route segment; and a processor.”
analyzing, 
See Barth et al. Col. 6 Line 66 - Col. 7 Line 3, “The examples described above are simplified examples demonstrating a linear capacity index assigned to each road. However, it will be understood that in a practical implementation the capacity index is likely to require sophisticated calculations to convert traffic volume to relative speed.”
The Examiner notes that the conversion of traffic volume to relative speed is a form of analyzing predicted route and external data.
See Barth et al. Col. 3 Lines 25-29, “The method includes receiving, from a device, a request for turn-by-turn directions including an initial location and a final location; determining, by a server device, a plurality of routes between the initial location and the final location.”
The Examiner notes that “receiving” and “determining” indicate analysis of internal data.
responsive to analyzing the predicted route data, determining
See Barth Col. 9, Lines 36-41, “The server may select a fastest route by comparing the estimated travel times of the determined routes. Thus if the estimated travel time of route 410 is less than the estimated travel time of route 420, the server will select route 410. The reverse may also be true.”
and responsive to determining changes to traffic routing to the second location, sending
See Barth et al. Col. 3 Lines 23-29, “The instructions, when executed by a processor, cause the processor to perform a method. The method includes receiving, from a device, a request for turn-by-turn directions including an initial location and a final location; determining, by a server device, a plurality of routes between the initial location and the final location.”
Barth et al. does not expressly teach:
by the machine intelligence application running on the processor unit

Letz et al. teaches:
by the machine intelligence application running on the processor unit
See Letz et al. [0034], “In other words, the simulation or prediction algorithms may be intelligent algorithms that take into account any and/or all contextual information, historical information, and/or any other relevant information for predicting the sharing device's route or location tracking information.”
See Letz et al. [0037], “For example, the prediction algorithm can be configured to learn and/or consider delays arising from traffic alerts such as accidents. In some embodiments, traffic feeds or alerts can include expected durations which can be considered by the prediction or simulation algorithm to more accurately model the sharing device's predicted route.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle navigation method in Barth et al. to incorporate the machine learning aspects of Letz et al. to “to more accurately model a user's predicted route, thereby resulting in fewer errors and fewer location updates” (see Letz et al. [0071]).

	Regarding claim 8, Barth et al. teaches the computer-implemented method of claim 7, wherein:
controlling traffic comprises one of closing a lane and opening a lane.
The Examiner notes that the “closing a lane and opening a lane” limitation is not defined in the specifications and has been interpreted to mean “a lane suggestion when traveling”
See Barth et al. Col. 2 Lines 26-29, “In another example, the vehicle volume data further includes estimates of the present volume of traffic and future volume of traffic along a particular lane of the associated route segment.”


Regarding claim 9, Barth et al. teaches:
the computer-implemented method of claim 2, wherein the device is a mobile phone
See Barth et al. Col. 2, Lines 30-32, “In another example, the client device is a portable computer. In another example, the client device is a mobile phone.”

Regarding claim 10, Barth et al. teaches:
the computer implemented method of claim 2, wherein the device is a monitoring device affixed to an automobile of the individual.
See Barth et al. Col. 1 Lines 19-21, “Various navigation systems provide users with turn-by-turn directions. These systems include handheld GPS devices or mobile phones, vehicle-mounted devices.”

Regarding claim 11, Barth et al. does not expressly teach:
The computer-implemented method of claim 1, further comprising: securing, by the machine intelligence application running on the processor unit, access to the combined predicted database with one of a two-step access system and an encryption system.
However, Letz et al. does teach:
The computer-implemented method of claim 1, further comprising: securing, by the machine intelligence application running on the processor unit, access to the combined predicted database with one of a two-step access system and an encryption system.
See Letz et al. [0096], “In the illustrated embodiment, special purpose hardware, such as an application specific integrated circuit (ASIC) 820, is coupled to bus 810…Examples of ASICs include graphics accelerator cards for generating images for display 814, cryptographic boards for encrypting and decrypting messages sent over a network, speech recognition, and interfaces to special external devices, such as robotic arms and medical scanning equipment that repeatedly perform some complex sequence of operations that are more efficiently implemented in hardware.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barth and Zong to implement a two-step access system or and encryption system “to perform operations not performed by processor 802 quickly enough for special purposes” (see Letz et al. [0096]) in addition to securing the user’s private information as listed in the claimed invention’s internal factors.

	Regarding claim 12, Barth et al. teaches a traffic prediction system comprising:

a device carried by an individual or affixed to a mode of transportation of the individual;
See Barth et al. Col. 1 Lines 19-23, “Various navigation systems provide users with turn-by-turn directions. These systems include handheld GPS devices or mobile phones, vehicle-mounted devices, or Internet-based computers with access to applications such as Google Maps.”
and computer program instructions stored in a computer readable storage medium and configured to cause a machine intelligence application 
See Barth Col. 2, Lines 55-60 “receiving, from a device, a request for turn-by-turn directions including an initial location and a final location; determining, by a server device, a plurality of routes between the initial location and the final location, wherein each of the plurality of routes is associated with a plurality of route segments; for each particular route segment of the plurality of route segments
See Barth et al. Col. 10, Lines 61-65, “Then at block 880, server 110 may estimate the time that client device 160 may arrive at each route segment of the selected segment”
Barth et al. does not expressly teach:
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database;
a machine intelligence application including machine learning and predictive algorithms running on a processor unit to access an internal database that includes at least one payroll database
Letz et al. teaches:
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database;
See Letz et al. [0043], “In one embodiment, public data source 111c includes information available from public information sources that are relevant to predicting or simulating location tracking information for the sharing UE 101. For example, public data source 111c may include weather information, traffic information, road conditions, etc. The private data source 111d includes information for predicting or simulating route information from proprietary databases, premium databases, or other databases that restrict access.
a machine intelligence application including machine learning and predictive algorithms running on a processor unit to access an internal database 
See Letz et al. [0034], “In other words, the simulation or prediction algorithms may be intelligent algorithms that take into account any and/or all contextual information, historical information, and/or any other relevant information for predicting the sharing device's route or location tracking information.”
See Letz et al. [0037], “For example, the prediction algorithm can be configured to learn and/or consider delays arising from traffic alerts such as accidents. In some embodiments, traffic feeds or alerts can include expected durations which can be considered by the prediction or simulation algorithm to more accurately model the sharing device's predicted route.”
Letz et al. does not expressly teach:
an internal database that includes at least one payroll database
Zong et al. does teach:
an internal database that includes at least one payroll database
See Zong et al. Page 8, Paragraph 1, “The estimation results indicate that high-income travelers are more likely to depart from home or work location later than travelers with low income…”
The Examiner notes that as written, it is known that individuals of higher income depart at later times than those of lower income. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the database system of Barth et al. to explicitly teach the collection of data from public (external, i.e. traffic reports) and private (internal, i.e. user input) sources into a database as disclosed in Letz et al. because “traffic feeds or alerts can include expected durations which can be considered by the prediction or simulation algorithm to more accurately model the sharing device's predicted route” (see Letz et al. [0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barth et al. and Letz et al. to incorporate a payroll database based on the income data from Zong et al. because “understanding individuals’ time allocation decisions is essential for (a) planning the development and construction of new transportation infrastructure by providing predicted temporal travel demands, (b) examining the potential responses to improved operational measures (such as real-time information), (c) assessing the effectiveness of time-specific transportation demand management policies, such as compressed working week [1], staggered shift [2], road tolling [3], and other similar strategies [4, 5]” (Zong et al., Introduction)


Regarding claim 15, Barth et al. teaches the computer-implemented method of claim 2, wherein:
the device is one of a mobile phone and a monitoring device affixed to an automobile of the individual..
See Barth Col. 2, Lines 30-32, “In another example, the client device is a portable computer. In another example, the client device is a mobile phone.”

Regarding claim 16, Barth et al. teaches: a traffic control system comprising:


a device carried by an individual or affixed to a mode of transportation of the individual;
See Barth et al. Col. 1 Lines 19-23, “Various navigation systems provide users with turn-by-turn directions. These systems include handheld GPS devices or mobile phones, vehicle-mounted devices, or Internet-based computers with access to applications such as Google Maps.”
and computer program instructions stored in a storage route and configured to cause the machine intelligence application running on the processor unit, to access an internal database that includes at least one payroll database, to identify an individual, a first location, and a second location, to analyze predicted route data, and to determine changes to traffic routing to the second location
See Barth Col. 2, Lines 55-60 “receiving, from a device, a request for turn-by-turn directions including an initial location and a final location; determining, by a server device, a plurality of routes between the initial location and the final location, wherein each of the plurality of routes is associated with a plurality of route segments; for each particular route segment of the plurality of route segments
See Barth et al. Col. 10, Lines 61-65, “Then at block 880, server 110 may estimate the time that client device 160 may arrive at each route segment of the selected segment”
Barth et al. does not expressly teach:
a machine intelligence application including machine learning and predictive algorithms;
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database;

Letz et al. teaches:
a machine intelligence application including machine learning and predictive algorithms;
See Letz et al. [0034], “In other words, the simulation or prediction algorithms may be intelligent algorithms that take into account any and/or all contextual information, historical information, and/or any other relevant information for predicting the sharing device's route or location tracking information.”
See Letz et al. [0037], “For example, the prediction algorithm can be configured to learn and/or consider delays arising from traffic alerts such as accidents. In some embodiments, traffic feeds or alerts can include expected durations which can be considered by the prediction or simulation algorithm to more accurately model the sharing device's predicted route.”
a processor unit connected to a number of internal sources, a number of external sources, and a combined predicted data database;
See Letz et al. [0043], “By way of example, the context data sources 109 include user data source 111a, other user data source 111b, public data source 111c, and private data source 111c.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle navigation method in Barth et al. to incorporate the machine learning aspects of Letz et al. to “to more accurately model a user's predicted route, thereby resulting in fewer errors and fewer location updates” (see Letz et al. [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle navigation method in Barth to explicitly state that the method involves compiling internal user input data as well as the external public data used for traffic alerts, as taught in Letz et al. because “traffic feeds or alerts can include expected durations which can be considered by the prediction or simulation algorithm to more accurately model the sharing device's predicted route” (see Letz et al. [0037]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662         


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662